DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 11/20/2020 has been entered. Amended Claims 11 and 14-20 have been noted in addition to canceled Claims 5, 12 and 13. The amendment has overcome the specification objections, claim objections and 112(b) rejections previously set forth - those objections and 112(b) rejections have been withdrawn accordingly. Claims 1-4, 6-11 and 14-20 are currently pending while Claims 1-4 and 6-10 are withdrawn from further consideration; Claims 11 and 14-20 are presently being examined on the merits.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 now recites the limitation “in response to a setting a temperature of the second heater lower than a temperature of the first heater” which is considered indefinite because it is unclear what is meant by “in response to a setting a temperature of the second heater”. It is unclear if a setting is being 
	Claims 14-20 are rejected due to their dependency on Claim 11. 	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee, JR. et al. (US 2010/0247721 A1) (hereinafter “McGhee”) in view of King (US 3,259,056). 
	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejection set forth in this Office Action, McGhee teaches a method of controlling a cooking apparatus (20) (see Fig. 1), comprising: 
	installing a smoking agent container (34) that accommodates a smoking agent (94) (see at least [0045]-[0052] and Figs. 2-5); 
	operating a plurality of heaters (38, 50), according to predefined settings or operation by a user (see at least [0045]-[0060] and Figs. 2-5), wherein the plurality of heaters includes a first heater (38) configured to provide heat to an inside of a cooking chamber (see at least [0045]-[0046] and [0057]-[0058]) and a second heater (50) configured to provide heat to the smoking agent container (see at least [0049]-[0052] and Figs. 2, 3 and 8); and 
	performing a smoking function (134) by providing, by one or more of the plurality of heaters (heater 50), heat to the smoking agent container (see at least [0057]-[0061] and Figs. 2, 3 and 8). 
	King discloses a relatable cooking apparatus (Fig. 1) and a method for using the same (see at least Col. 1-2 and Fig. 1). King teaches of operating a main heating element of the cooking apparatus such that a temperature in the cooking chamber reaches 450° F initially and teaches that it is advantageous to do so because that is “the highest desirable roasting temperature” (see at least Col. 8 lines 37-55 and Figs. 1, 10). King also teaches of gradually decreasing the temperature of the main heating element over a cooking operation from 450° F to approximately 150° F (see Fig. 4) and teaches that it is advantageous to do so because doing so enhances the ability of a user to cook food to a desired level of doneness (see at least Col. 2 lines 1-16, Col. 8 lines 37-55 and Figs. 1, 10). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by McGhee by heating the first heating portion of the cooking apparatus to 450° F based on the teachings of King and then decreasing it to approximately 150° F over the course of a cooking operation as also taught by King. Doing so would have enabled the cooking apparatus to achieve the highest desirable initial roasting temperature and would have enhanced the ability of a user to cook food to a desired level of doneness. Note that in the combined method of McGhee and King, performing of the smoking function would necessarily comprise: 
	in response to setting a temperature (430° F as taught by McGhee) of the second heater (heater (50) of McGhee) lower than a temperature of the first heater (450° F as taught by King), turning on the 
	in response to setting the temperature (430° F as taught by McGhee) of the second heater  (heater (50) of McGhee) higher than the temperature of the first heater (~ 150° F when the first heater is operating towards the end of the cook cycle as taught by King) (see at least Col. 2 lines 1-16, Col. 8 lines 37-55 and Figs. 1, 10 of King), turning on the second heater (heater (50) of McGhee) for a second smoking operation period (a smoking operation period that is to occur at the end of a cook cycle as taught by McGhee - see at least [0057]-[0060]) shorter than the first smoking operation period (a smoking period such as, for example, 5 min which a user may input into “timer 138” given at least [0057]-[0062] and Fig. 8 of McGhee). Therefore, the combination of McGhee and King would have necessarily resulted in the invention as claimed. 

	Regarding Claim 14, McGhee also teaches that when the first heater (38) and the second heater (50) complete operations, the first heater and the second heater perform one or more of: completing, by the first heater  and the second heater, operation at a same time or completing, by the first heater, operation after the second heater  completes operation; and completing, by the second heater, operation and commencing, by the second heater, operation according to operation by the user (see at least [0057]-[0062] and Fig. 8 of McGhee and the rejection for Claim 11).

	Regarding Claim 15, the combination of McGhee and King also teaches that when the first heater and the second heater operate at a same time, providing, by the first heater, an amount of heat smaller than an amount of heat provided to the inside of the cooking chamber when only the first 

	Regarding Claim 16, the combination of McGhee and King also teaches that the first heater commences operation according to predefined settings, and after a certain period of time elapses, the second heater commences operation (in an operation wherein the smoking operation starts after the beginning of the cooking operation - see at least [0057]-[0062] and Fig. 8 of McGhee and the rejection for Claim 11).  

	Regarding Claim 17, the combination of McGhee and King also teaches that when the first heater and the second heater complete operations, the first heater and the second heater perform completing, by the first heater and the second heater, operation at a same time (when a “combined” cooking/smoking operation is taking place) (see at least [0057]-[0062] and Fig. 8 of McGhee and the rejection for Claim 11) or completing, by the first heater, operation after the second heater completes operation (when an initial smoking operation before a cooking operation takes place) (see at least [0057]-[0062] and Fig. 8 of McGhee and the rejection for Claim 11).  

	Regarding Claim 18, McGhee also teaches that when a smoking commencement command is input according to operation by the user, the second heater begins providing heat to the smoking agent container (see at least [0056]-[0062] and Figs. 2, 3 and 8).

	Regarding Claim 19, McGhee also teaches of mounting the smoking agent container on a heater (50) of the plurality of heaters using a mount (64, 66), wherein the mount comprises a smoking agent 

	Regarding Claim 20, McGhee also teaches that the smoking agent container comprises a body portion (72) that accommodates the smoking agent (94) and a heater coupler (90) formed on an outer surface of the body portion and configured to be mountable on or separable from the smoking agent container coupler (64) (see at least [0049]-[0055] and Figs. 2-6)


Response to Arguments
The arguments filed 11/20/2020 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	The claims are still too broad to overcome the known prior art. It is recommended that Applicant further amend the claims to include additional structural limitations and/or method steps. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker et al. (US 2003/0015518 A1) is considered relevant to this application in terms of structure and use. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/27/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762